 





Exhibit 10.2

 

AGI GUARANTY

 

This Guaranty (this “Guaranty”) is made as of May 31, 2018, by Advanced Green
Innovations, LLC, a Nevada limited liability company (the “Guarantor”) and
American Power Group Corporation, a Delaware corporation (the “Company”).
Capitalized terms used herein and not defined shall have the meanings assigned
such terms in the Purchase Agreement (as defined below).

 

R E C I T A L S

 

WHEREAS, pursuant to the terms of that certain Common Stock Purchase Agreement,
dated as of the date hereof (the “Purchase Agreement”), by and between Company
and Dual Fuel, LLC, an Arizona limited liability company (the “Purchaser”),
Company shall, subject to the terms and conditions set forth therein, sell
shares of Common Stock to Purchaser;

 

WHEREAS, Purchaser will be receiving a substantial benefit from the consummation
of the transactions contemplated by the Purchase Agreement;

 

WHEREAS, Guarantor will derive a substantial benefit, through access to and
distribution of Company’s technology, from the consummation of the transactions
contemplated by the Purchase Agreement;

 

WHEREAS, the Purchase Agreement contains certain obligations of Purchaser to
purchase additional shares of Common Stock of Company pursuant to Section 2.3
thereof; and

 

WHEREAS, this Guaranty and the agreements set forth herein are a material
inducement to Company to enter into the Purchase Agreement.

 

A G R E E M E N T S

 

NOW, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

1.To induce Company to enter into the Purchase Agreement, Guarantor hereby
absolutely, unconditionally and irrevocably guarantees to Company the due and
punctual payment of the Purchase Price Per Share for the additional shares to be
purchased by Purchaser pursuant to Section 2.3 of the Purchase Agreement
(collectively, the “Obligations”).

 

2.This Guaranty is an absolute, irrevocable and unconditional guaranty and is
enforceable against Guarantor at such time as the Purchaser fails to meet its
Obligations, without the necessity for any suit or proceeding whatsoever against
Purchaser, and without the necessity of any protest or notice of non-payment or
of any notice of acceptance of this Guaranty or of any other notice or demand to
which Guarantor might otherwise be entitled, all of which Guarantor hereby
expressly waives to the extent permitted by applicable law. All payments that
are due to Company hereunder from Guarantor shall be made by wire transfer of
immediately available funds to the account(s) specified by Company.

 



 

 

 

3.Guarantor agrees (a) that this Guaranty is a continuing guaranty of payment of
the Purchase Price Per Share and (b) that the validity of this Guaranty and the
obligations of Guarantor hereunder shall not be terminated, affected, diminished
or impaired by reason of (i) the assertion or the failure of Company to assert
against Purchaser any of the rights or remedies reserved to Company pursuant to
the provisions of the Purchase Agreement or this Guaranty, (ii) any assignment,
modification or amendment of the Purchase Agreement made in accordance with the
terms thereof, including any extension of time thereunder, or (iii) any dealings
or transactions whatsoever occurring between Company and Purchaser, whether or
not notice thereof is given to Guarantor. The parties hereto acknowledge and
agree that the rights and remedies provided herein are the exclusive rights and
remedies that Company may otherwise have at law or in equity against Guarantor
with respect to the Purchase Agreement, but shall not prejudice Company’s right
to assert any other claim against Purchaser under the Purchase Agreement.

 

4.Guarantor unconditionally and irrevocably agrees to not exercise any rights
that it may now have or hereafter acquire with respect to the Obligations,
including any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of Company
against Purchaser with respect to any of the Obligations, whether or not such
claim, remedy or right arises in equity or under contract, statute, or common
law, including the right to take or receive from Company, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Obligations shall have been indefeasibly paid in full.

 

5.Guarantor hereby represents and warrants to Company that: (a) Guarantor has
the power and authority to enter into this Guaranty and to perform the
obligations contemplated hereby; (b) this Guaranty has been duly executed and
delivered by Guarantor and constitutes a valid and binding obligation of
Guarantor, enforceable against Guarantor in accordance with its terms, except as
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally and subject to general
principles of equity; (c) neither the execution, delivery and performance of
this Guaranty by Guarantor nor the performance by Guarantor of the obligations
contemplated hereby will (i) result in a violation or breach of or constitute a
default under any of the terms, conditions or provisions of any contract or
other agreement to which Guarantor is a party, or (ii) violate any order, writ,
injunction or decree to which Guarantor is subject; and (d) Guarantor has the
financial capacity to pay and perform its obligations under this Guaranty. The
representations and warranties of Guarantor hereunder will indefinitely survive
the entry into this Guaranty and the consummation of the Initial Closing.

 

6.This Guaranty may be amended, modified, or waived only with the written
consent of the parties hereto.

 

7.All notices, requests, claims, demands and other communications hereunder
shall be given in accordance with the terms of the Purchase Agreement.

 

8.This Guaranty and all of the provisions hereof shall be binding upon and inure
to the benefit of the parties hereto, Company and its respective successors and
permitted assigns. This Guaranty and the rights, interests and obligations
hereunder may not be assigned by either party without the prior written consent
of the other party.

 

9.This Guaranty may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which shall constitute one and the same
agreement. It is the express intent of the parties hereto to be bound by the
exchange of signatures on this Guaranty via facsimile or electronic mail via
portable document format (PDF). A facsimile or other copy of a signature shall
be deemed an original.

 



 2 

 



 

10.This Guaranty shall be governed by and construed in accordance with the laws
of the State of Delaware without regard to the principles of conflicts of law
thereof.

 

11.EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF THE APPLICABLE STATE OR FEDERAL COURTS SITTING IN
THE CITY OF BOSTON, MASSACHUSETTS FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY,
AND EACH OF THE PARTIES HERETO AGREES NOT TO COMMENCE ANY LEGAL PROCEEDING
RELATED THERETO EXCEPT IN SUCH COURTS. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH COURT OR THAT SUCH
ACTION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

12.THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO TRIAL BY JURY IN
ANY ACTION OR PROCEEDING BROUGHT ON OR WITH RESPECT TO THIS GUARANTY, INCLUDING
TO ENFORCE OR DEFEND ANY RIGHTS HEREUNDER, AND AGREE THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

13.Any and all remedies expressly conferred upon a party to this Guaranty shall
be cumulative with, and not exclusive of, any other remedy contained in this
Guaranty, at law or in equity. The exercise (or partial exercise) by a party to
this Guaranty of any one remedy shall not preclude the exercise by it of any
other remedy contained in this Guaranty.

 

14.This Guaranty, the Purchase Agreement and the other agreements contemplated
herein and therein set forth the entire understanding of the parties hereto
relating to the subject matter hereof and supersede all prior agreements and
understandings between any of such parties relating to the subject matter
hereof.

15.With regard to each and every term and condition of this Guaranty, the
parties hereto understand and agree that the same has been mutually negotiated,
prepared and drafted, and if at any time they desire or are required to
interpret or construe any such term or condition or any agreement or instrument
subject hereto, no consideration shall be given to the issue of which of them
actually prepared, drafted, authored or requested any term or condition of this
Guaranty.

 

16.If any provision of this Guaranty or any part of any such provision is held
under any circumstances to be invalid or unenforceable in any jurisdiction, then
(a) such provision or part thereof shall, with respect to such circumstances and
in such jurisdiction, be deemed amended to conform to applicable laws so as to
be valid and enforceable to the fullest possible extent, (b) the invalidity or
unenforceability of such provision or part thereof under such circumstances and
in such jurisdiction shall not affect the validity or enforceability of such
provision or part thereof under any other circumstances or in any other
jurisdiction, and (c) the invalidity or unenforceability of such provision or
part thereof shall not affect the validity or enforceability of the remainder of
such provision or the validity or enforceability of any other provision of this
Guaranty, and is separable from every other part of such provision.

 



*      *      *      *      *

 

 3 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this AGI Guaranty on the
date first above written.

 

 

GUARANTOR:



















        ADVANCED GREEN INNOVATIONS, LLC         By: Cochise Investments, LLC  
Its: Manager         By: /s/ Kenneth Losch   Name: Kenneth Losch   Its: Manager
        Accepted and Agreed:         COMPANY:         AMERICAN POWER GROUP
CORPORATION       By: /s/ Charles E. Coppa   Name: Charles E. Coppa   Title: CEO
and CFO







 

 

 



